Citation Nr: 0817237	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  01-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a stroke, to include as secondary to the service-connected 
idiopathic edema of the lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1978 to 
July 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the RO in Newark, New Jersey that denied an increased 
(compensable) rating for the service-connected idiopathic 
edema of the lower extremities.  

In January 2004, the veteran's file was permanently 
transferred to the RO in Baltimore, Maryland.  

A September 2005 action by the Board incorporated as 
"inextricably intertwined" the issues of service connection 
for hypertension and the residuals of a stroke.  Those claims 
had been denied in an unappealed November 2004 RO rating 
decision.  

In September 2005 the Board remanded the issues above to the 
RO, via the Appeals Management Center (AMC), for further 
development.  

In April 2007, the Board issued a decision denying a 
compensable evaluation for the service-connected idiopathic 
edema of the lower extremities and granting service 
connection for hypertension.  

The Board also remanded the issue identified on the title 
page to the RO via the AMC for further development in April 
2007.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1978 to July 1979.  

2.  In May 2008, the Board received notification confirming 
that the veteran had died on October [redacted], 2007 prior to final 
appellate consideration of her appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2007); 38 C.F.R. § 20.1302 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The consideration of this appeal on the merits has been 
rendered moot by virtue of the death of the veteran and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2007); 38 C.F.R. § 20.1302 (2007).  In taking 
this action, the Board intimates no opinion as to the merits 
of this appeal or to any derivative claim brought by a 
survivor of the veteran.  See 38 C.F.R. § 20.1106 (2007).  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


